The defendant is charged with a violation of the ordinance referred to in the warrant, and not for an assault. So much of that ordinance as is material here, undertakes to make an assault upon a public officer of the city of Raleigh, while in the discharge of his official duty, an offence against the city, punishable by fine or imprisonment. *Page 777 
It is indictable under the general law of the State, to so assault such officer, and it is settled that a town ordinance, that undertakes to make that which constitutes a criminal offence under the general law of the State, an offence against the town, punishable by fine or otherwise, is inoperative and void. So that so much of the ordinance in question, as declares an assault upon the officer of the city named, while in the discharge of his official duty, punishable by fine or imprisonment, is void. Town of Washington v. Hammond, 76 N.C. 33; State v. Langston,88 N.C. 692; State v. Brittain, 89 N.C. 574.
There is no error, and to the end that the judgment may be affirmed, let this opinion be certified to the Superior Court. It is so ordered.
No error.                                                Affirmed.
Cited: S. v. McCoy, 116 N.C. 1060; S. v. Freshwater, 183 N.C. 763.